DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 
Claim Status
Claims 1-20 are pending.
Claims 1-7 and 9-20 are currently amended.
Claim 8 is previously presented.
Claims 1, 12, and 17 are independent.


Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not fully persuasive.
35 U.S.C. 101 Rejections
Regarding the rejection of claims 1-20 under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the claims integrate the exception into a practical application under Step 2A Prong Two of the current framework for determining eligibility.  More specifically, Applicant argues that the claims provide a technical improvement because it allows users to pay for an item using a separate and different digital wallets through a convenient interface and process that utilizes real-time data exchange through exposed API’s (see Remarks, pp. 12-13).
The argument is not persuasive.  The additional elements of the claim, including “non-transitory memory”, “one or more hardware processors” and exchange of data using API integrations represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Specifically, the feature which Applicant describes is not a technical improvement as real time exchange of data using APIs and “universal shared identifiers”, such as e-mail address, is merely the use of a computer as a tool for implementation. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of requesting and updating account balances.
Applicant argues that the claims should be found eligible in view of Bascom (see Remarks, pp. 13-14).  
The argument is not persuasive. While Bascom did demonstrate that an inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional, Applicant’s claims, when considered as an ordered combination of limitations, adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Applicant argues that the limitations in the claims amount to significantly more than the abstract idea (see Remarks, pp. 13-14).
The argument is not persuasive.  Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same.  Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: adding a specific limitation other than what is well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.  Here, the additional limitations, in addition to merely using the computer as a tool perform the abstract idea (see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2105.05(h)), simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d)), ie. the use of API’s to exchange data in a well-understood, routine, and conventional manner.  Thus, the additional limitations are not indicative of an inventive concept.
35 U.S.C. 102 Rejections
Applicant’s arguments regarding the prior rejection of claims 1-19 under 35 U.S.C. 102(a)(1) as being anticipated by Pasa (US 2013/0191227 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.
35 U.S.C. 103 Rejections
Applicant’s arguments regarding the prior rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Pasa in view of Campos (US 2013/0054470 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “transaction processor system”. 
Claim 1 is directed to the abstract idea of managing payment accounts, including requesting and updating account balances, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. (Currently Amended) A transaction processor system comprising: 
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the transaction processor system to perform operations comprising: 
receiving, from a computing device of a user over a network, a request for an electronic transaction between the user and a merchant via a checkout interface of a payment application executable at the computing device  of the user;
determining a universal shared identifier for a universal digital wallet of the user with the transaction processor system, wherein the universal shared identifier is shared over the network between the transaction processor system and a plurality of digital wallet providers via corresponding application programming interface (API) integrations with the plurality of digital wallet providers;
fetching, via the network using a first API integration for a first digital wallet provider in the plurality of digital wallet providers and the universal shared identifier for the universal digital wallet of the user, balance data for a first digital wallet of the user with the first digital wallet provider, wherein the balance data includes information on a balance of funds available in the first digital wallet with the first digital wallet provider; 
upon determining, based on the fetched balance data, that there is a lack of an available balance in the first digital wallet of the user to complete the electronic transaction, identifying, via the network using a second API integration and the universal shared identifier, a second digital wallet of the user with a second digital wallet provider in the plurality of digital wallet providers, the second digital wallet having additional funds available for the electronic transaction;
transferring, via the network from one or more of the first and second digital wallet providers to the universal digital wallet of the user, at least a portion of the funds available in the respective first and second digital wallets for completing the electronic transaction;
updating a balance of the universal digital wallet of the user with the transaction processor system, based on the transferred funds; and 
processing the electronic transaction between the user and the merchant, based on the updated balance of the universal digital wallet.	

The limitations delineated in bold describe requesting and updating account balances. Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “non-transitory memory”, “one or more hardware processors”, “network”, exchange of data using API integrations, “electronic” transaction, and “digital” wallets represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of managing payment accounts, including requesting and updating account balances.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of requesting and updating account balances using computer technology (e.g. “non-transitory memory” “one or more hardware processors”, “network”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claims 12 and 17 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 2-11, 13-16, and 18-20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pasa (US 2013/0191227 A1) in view of Yankovich (US 2012/0234911 A1)

Regarding claims 1, 12, and 17, Pasa discloses a transaction processor system comprising: 
a non-transitory memory (see para. 0169-0170); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the transaction processor system to perform operations (see para. 0169-0170) comprising: 
receiving, from a computing device of a user over a network, a request for an electronic transaction between the user and a merchant via a checkout interface of a payment application executable at the computing device  of the user (see para. 0112); 
fetching, balance data for a first digital wallet of the user with the first digital wallet provider, wherein the balance data includes information on a balance of funds available in the first digital wallet with the first digital wallet provider  (see para. 0046, 0049, 0099-0102);
upon determining, based on the balance data, that there is a lack of an available balance in the first digital wallet of the user to complete the electronic transaction, identifying, a second digital wallet of the user with a second digital wallet provider in the plurality of digital wallet providers, the second digital wallet having additional funds available for the electronic transaction (see para. 0046, 0049, 0099-0102);
updating a balance of the universal digital wallet of the user with the transaction processor system (see FIG. 2; para. 0017-0018, 0099-0102);
processing the electronic transaction between the user and the merchant, based on the updated balance of the universal digital wallet (see FIG. 2; para. 0017-0018, 0099-0102).	
Pasa does not explicitly disclose, but Yankovich teaches:
determining a universal shared identifier for a universal digital wallet of the user with the transaction processor system, wherein the universal shared identifier is shared over the network between the transaction processor system and a plurality of digital wallet providers via corresponding application programming interface (API) integrations with the plurality of digital wallet providers (see para. 0036-0038, payment instrument data); 
fetching balance data via the network using a first API integration for a first digital wallet provider in the plurality of digital wallet providers and the universal shared identifier for the universal digital wallet of the user (see para. 0036-0038);
fetching balance data via the network using a second API integration and the universal shared identifier (see para. 0036-0038);
transferring, via the network from one or more of the first and second digital wallet providers to the universal digital wallet of the user, at least a portion of the funds available in the respective first and second digital wallets for completing the electronic transaction (see para. 0036-0038).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wallet system of Pasa to include the features taught by Yankovich as set forth above.
One skilled in the art would have been motivated to make the modification to obtain the current or latest balance of the payment instrument (see para. 0037).

Regarding claim 2, Yankovich teaches wherein the operations further comprise: requesting, via the first API integration, at least a portion of the funds from the first digital wallet provider; and transferring a corresponding amount of funds from an internal partner account of the first digital wallet provider with the transaction processor system to the universal digital wallet of the user (para. 0036-0038).

Regarding claim 3, Yankovich teaches wherein the operations further comprise: processing the electronic transaction using at least a portion of the funds transferred from the internal partner account of the first digital wallet provider (see para. 0036-0037).

Regarding claim 4, Yankovich teaches wherein the transferring from the internal partner account and the requesting are performed simultaneously (see para. 0036-0038).

Regarding claim 5, Yankovich teaches wherein the operations further comprise: transmitting a notification of the transferred amount of funds to the first digital wallet provider, wherein the notification requests that the corresponding portion of the funds are withdrawn from the first digital wallet of the user (see para. 0036-0038).

Regarding claim 6, Pasa discloses wherein the operations further comprise: automatically refreshing the checkout interface of the payment application at the computing device to display the updated balance of the universal digital wallet (see para. 0017-0018, 0099-0102).

Regarding claim 7, Pasa discloses automatically refreshing the checkout interface of the payment application at the computing device to display the updated balance of the universal digital wallet and respective balances of the first and second digital wallets associated with the first and second digital wallet providers (see para. 0017-0018, 0099-0102).

Regarding claim 8, Pasa discloses wherein the universal shared identifier is universal for user account identification or digital wallet identification for the transaction processor system and the first digital wallet provider (see para. 0061, 0080).

Regarding claim 9, Pasa discloses wherein the operations further comprise: providing the checkout interface to the computing device of the user for the electronic transaction (see para. 0100-0101).

Regarding claim 10, Yankovich teaches wherein the first digital wallet provider comprises a partner service provider platform, and wherein the first API integration of the partner service provider platform is exposed to at least one transaction processor API of the transaction processor system that uses the universal shared identifier (see para. 0036-0038).

Regarding 11, Pasa discloses the transaction processor system of claim 1, wherein the funds in the first digital wallet of the user include at least one of an available cash of the user, virtual cash of the user, or a virtual currency for the first digital wallet provider (see para. 0094).

Regarding claim 13, Yankovich teaches retrieving an amount corresponding to the portion of the funds from an internal partner account of the at least one second service provider with the first service provider; transferring the retrieved amount to the digital wallet of the user with the first service provider; and processing the digital transaction using the transferred amount in the digital wallet of the user  (see para. 0036-0038).

Regarding claim 14, Pasa discloses wherein providing, via the user interface at the device of the user, a checkout page for the digital transaction between the user and the merchant based on transaction data provided by at least one of the user or the merchant (see para. 0046, 0049, 0100-0101).

Regarding claim 15, Yankovich teaches wherein initiating the transfer further comprises: requesting, via the at least one API using the shared identifier, the portion of the funds from the account of the user with the at least one second service provider; and providing the portion of the funds received from the transfer to the internal partner account of the at least one second service provider (see para. 0036-0038).

Regarding claim 16, Yankovich discloses wherein the retrieving and the transferring occur concurrently with the requesting and the providing of the funds to the internal partner account (see para. 0036-0038).

Regarding claim 18, Yankovich teaches wherein the operations further comprise: receiving, from the user via a user interface of the device of the user, a request to view the external wallet balance associated with at least one second service provider; and accessing, via the at least one API integration for the at least one second service provider and using the universal shared identifier, the external wallet balance from the second service provider (see para. 0036-0038).

Regarding claim 19, Yankovich teaches wherein the operation further comprise: transferring, from an internal partner account of the at least one second service provider with the first service provider to the digital wallet of the user, an amount of funds corresponding to the portion of the external wallet balance requested from the at least one second service provider, and wherein the transferring and the requesting are performed concurrently within a time period (see para. 0036-0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pasa in view of Yankovich, further in view of Campos (US 2013/0054470 A1).


Regarding claim 20, Pasa does not explicitly disclose wherein the transaction requires an amount more than the external wallet balance, and wherein the processing the transaction comprises using the external wallet balance to first provide a portion of the amount and using an account balance of the account to next provide a remaining portion of the amount.
Campos teaches wherein a transaction requires an amount more than a single wallet balance, and wherein the processing the transaction comprises using the single wallet balance to first provide a portion of the amount and using an account balance of the account to next provide a remaining portion of the amount (see para. 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Pasa to include wherein a transaction requires an amount more than a single wallet balance, and wherein the processing the transaction comprises using the single wallet balance to first provide a portion of the amount and using an account balance of the account to next provide a remaining portion of the amount.
One skilled in the art would have been motivated to make the modification to provide payment upon the occasion that the subject e-wallet or sub-wallets do not comprise a sufficient amount of the first value token type to satisfy the entire transaction request (see Campos, para. 0089).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692